Carroll, J.
In 1824 Richard Olney was the owner of the Campbell farm, so called, in Oxford, Worcester County. On October 15 of that year he entered into an agreement under seal, with Jonathan Davis and Sterns Witt, to build an aqueduct to carry water from certain springs on the Campbell farm to their respective buildings, "the spring or source of said aqueduct being on Land of said Olney and the trench for which also the aqueduct is to pass is through said Olney’s land mostly.” All the parties to the agreement-were to have equal rights in the aqueduct, “each one to have an equal share of the water as the nature of the thing will admití.” Each was to pay one third of the expense of construction "but that no disposal of the water . . . [^should] ever be made to any other person, but by the consent of all three of said proprietors or their legall representives.” In 1825 Olney conveyed the farm to Benjamin F. Town and Andrew Sigourney, Jr., together with “all the privileges and appurtenances thereto belonging including all the privileges I have in the aqueduct lattelly laid in said farm,” reserving to Davis and Witt their rights under the agreement of October 15, 1824. By deed of December 6, 1825, Town, Sigourney, Dayis and Witt conveyed jto Sibley and Barton the right to draw water from the aqueduct for "their respective tenements.”
By mesne conveyance the plaintiffs became the owners of the land of Stems Witt; and the master found that the aqueduct has supplied water to the premises for more than sixty years and has been considered as an appurtenance thereto. In 1880, when the land was purchased by Willis M. Wellington, now deceased, there was a pipe leading “from said springs on Camp Hill to a *194distributor located in the house of said Wellington from which radiated ten pipes, one going to the house and one to the barn of said Wellington, and the other eight were attached to pipes leading to other houses in the village of Oxford.” The plaintiffs are the widow and son of Willis M. Wellington.
The master found that Carroll H. Rawson, one of the defendants, entered the land of one Verry, through which land the aqueduct ran, cut the pipe so that the water could not flow to the distributor, then attached a pipe leading to the house occupied-by Rawson; and when William O. Wellington, one of the plaintiffs, entered the Verry land for the purpose of repairing the pipe, Charles I. Rawson under threats of personal violence prevented him from making the repairs. There was a decree for the plaintiffs.
The first contention of the defendants is that the bill does not state a case for equitable relief because there is no allegation of damages, and it is not stated that the plaintiffs were in possession of the premises,. Assuming the question is now open;' the bill alleges that the plaintiffs are the owners of the premises, formerly owned by Sterns Witt, to which the water rights are appurtenant. It is sufficiently alleged that the water came from a spring to the distributor located iff the plaintiffs’ building, and that the plaintiffs received their water supply from this distributor; that the pipe was cut; and in other ways the plaintiffs’ easement in the water supply was interfered with, without right, by the defendants. As the plaintiffs according to the averments of the bill are the owners in fee of the premises to which the easement is appurtenant, and there was a substantial interference with their rights, they are entitled to the protection of a court df‘ equity, even i| not in actual possession of the premises at the time the trespass was committed. It is not essential to allege that the plaintiffs suffered damage by the acts of the defendants. The-plaintiffs’ right was invaded. In such a case “no special damage, no actual pecuniary loss need be stated or proved; the law presumes that a party sustains some damage from the infringement of his right, and enables him to maintain an action, whether he have suffered actual damage or not.” Atkins v. Bordman, 2 Met. 457, 469.
In the deed- from Warner to Willis M. Wellington, dated December 22, 1880, the water rights are conveyed subject to the *195reservations contained in the original grant for the aqueduct. The defendants object to the master’s finding that the right was appurtenant to the Wellington land, unless he found that “any right to the water that might be appurtenant to the Wellington premises was subject to all the reservations mentioned in the original agreement.”
It was found that OIney conveyed the Campbell farm February 15, 1825, to Town and Sigourney with the water rights, reserving to Witt and Davis their rights and privileges in the same; that while Town and Sigourney were the owners of the estate they joined with Witt and Davis in conveying to Sibley and Barton certain rights in the water supply; that Witt and Davis, who were parties to the original agreement, by joining in the conveyance to Sibley and Barton recognized the right of OIney to transfer his rights in the aqueduct to Town and Sigourney; that all subsequent deeds referred to this right or privilege belonging to the parties to the original grant; that none of the parties ever dissented from the various conveyances, and that the restriction prohibiting the sale or disposal of water “but by the consent of all three of said proprietors” was waived by mutual consent. Without intimating that the several owners of the land would be denied relief in equity against a trespasser who without right injured the water supply, notwithstanding the particular restriction in the original agreement limiting the right to dispose of the water, we see no error in the finding of the master. See, in this connection, Dennis v. Wilson, 107 Mass. 591; Willets v. Langhaar, 212 Mass. 573, 575. By his conveyance to Town and Sigourney, OIney assigned all his right, title and interest in the farm and the easement annexed to it, subject only to the right of the other proprietors. He no longer had any right or title in the same, and the other proprietors by joining in the sale to Sibley and Barton recognized the OIney grantees as part owners of the aqueduct. While all the deeds are shown, all the evidence is not reported, and this finding of the master cannot be disturbed. On the evidence appearing in the record he was amply justified in finding, as he did, that the original restriction was waived. The exceptions based on the defendants’ first five objections were therefore overruled properly.
The sixth exception is not argued and we treat it as waived.
*196The final decree ordered Carroll H. Rawson to replace the pipe and to restore it to the same condition as at the time of the trespass, and that the defendants Charles I. Rawson and Carroll H. Rawson be perpetually enjoined from interfering with the plaintiffs’ rights set out in the bill. On the facts found and stated by the master in his report, this final decree was proper. Szathmary v. Boston & Albany Railroad, 214 Mass. 42.
The interlocutory decree overruling the exceptions, to the master’s report, and the final decree, are affirmed with costs.

So ordered.